 
 
II 
Calendar No. 552
111th CONGRESS 2d Session 
H. R. 5827 
IN THE SENATE OF THE UNITED STATES 
 
July 29, 2010 
Received 
 
 
August 5, 2010 
Read the first time 
 

August 12, 2010
Read the second time and placed on the calendar

AN ACT 
To amend title 11 of the United States Code to include firearms in the types of property allowable under the alternative provision for exempting property from the estate. 
 
 
1.Short titleThis Act may be cited as the Protecting Gun Owners in Bankruptcy Act of 2010. 
2.ExemptionsSection 522 of title 11, the United States Code, is amended— 
(1)in subsection (d) by adding at the end the following: 
 
(13)The debtor's aggregate interest, not to exceed $3,000 in value, in a single rifle, shotgun, or pistol, or any combination thereof. , and 
(2)in subsection (f)(4)(A)— 
(A)in clause (xiv) by striking and at the end, 
(B)in clause (xv) by striking the period at the end and inserting ; and, and 
(C)by adding at the end the following: 
 
(xvi)The debtor's aggregate interest, not to exceed $3,000 in value, in a single rifle, shotgun, or pistol, or any combination thereof. . 
3.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act. 
   Passed the House of Representatives July 28, 2010. Lorraine C. Miller, Clerk.   

August 12, 2010
Read the second time and placed on the calendar
